Citation Nr: 1726148	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for diabetic peripheral neuropathy of the left lower extremity rated as 10 percent disabling prior to July 25, 2011, and rated as 20 percent disabling since July 25, 2011.

2.  Entitlement to an increased rating for diabetic peripheral neuropathy of the right lower extremity rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued 10 percent disability ratings for diabetic peripheral neuropathy of the bilateral lower extremities.  Subsequently, the RO increased the disability rating for diabetic peripheral neuropathy of the left lower extremity to 20 percent, effective July 25, 2011, by way of a September 2011 rating decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2013 Board hearing conducted in St. Louis, Missouri.  A transcript of the hearing is of record.

In an April 2014 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records date July 2011 to June 2012 and the March 2013 Board hearing transcript.  


FINDINGS OF FACT

1.  Prior to July 25, 2011, the Veteran's diabetic peripheral neuropathy of the left lower extremity was manifest by mild incomplete paralysis of the sciatic nerve, with wholly sensory symptoms.  

2.  Prior to July 25, 2011, the Veteran's diabetic peripheral neuropathy of the right lower extremity was manifest by mild incomplete paralysis of the sciatic nerve, with wholly sensory symptoms.  

3.  Resolving all doubt in favor of the Veteran, since July 25, 2011, the Veteran's diabetic peripheral neuropathy of the left lower extremity has been manifest by severe incomplete paralysis of the sciatic nerve, with severe pain, decreased reflexes, muscle atrophy, and trophic changes.  

4.  Resolving all doubt in favor of the Veteran, since July 25, 2011, the Veteran's diabetic peripheral neuropathy of the right lower extremity has been manifest by severe incomplete paralysis of the sciatic nerve, with severe pain, decreased reflexes, muscle atrophy, and trophic changes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to July 25, 2011, for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating in excess of 10 percent prior to July 25, 2011, for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating of 60 percent, but no higher, since July 25, 2011, for diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating of 60 percent, but no higher, since July 25, 2011, for diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, the duty to notify was satisfied by way of a letter sent in October 2009.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's VA and private treatment records have been associated with the claims file. Additionally, the Veteran has not identified any records that have not been requested or obtained. 

The Veteran was afforded VA examinations in November 2009, July 2011 and June 2014.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral diabetic peripheral neuropathy in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Additionally, the Board finds that the RO has substantially complied with the April 2014 remand directives which included attempting to obtain Social Security Administration (SSA) records, obtaining outstanding VA treatment records and affording the Veteran a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his service-connected diabetic peripheral neuropathy of the bilateral lower extremities is more severe than reflected in his current disability rating. 

By way of background, when service connection is established, a disability rating is determined by the RO based on a rating schedule set forth in the Code of Federal Regulations (C.F.R.).  This schedule sets out various diagnostic codes for various disabilities.  Each diagnostic code (DC) contemplates particular symptoms and sets levels of disability based on those symptoms.

The Veteran's diabetic peripheral neuropathy of the bilateral lower extremities is rated under 38 C.F.R. § 4.124a, DC 8520, for paralysis of the sciatic nerve, which indicates that a 10 percent rating requires evidence of mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124 (a), Diagnostic Code 8520.

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding DC 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule.  Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2012).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id.  at 798.  Severe is generally defined as "of a great degree: serious."  Id.  at 1140. 

In a May 2007 rating decision, the RO granted service connection for diabetic peripheral neuropathy of the bilateral lower extremities.  The Veteran filed a claim for increased ratings in September 2009.  At that time, he reported that since his last rating decision, he believes his legs have gotten much worse.  The Veteran reported that his legs hurt all the time and he cannot walk very far.  He also noted that he has a very hard time going up and down steps and that if he stands for any length of time, he has to use a cane.  The Veteran reported that his leg problems keep him awake at night and at times he has to get up because of the pain in his legs.  

An April 2009 VA treatment record shows that the Veteran reported tingling in his bilateral feet more pronounced at bedtime.  

A November 2009 VA treatment record shows that the Veteran was noted as having minimal neuropathy symptoms but did not tolerate gabapentin.  

The Veteran was afforded a VA examination in November 2009.  The Veteran reported that he suffers from flare-ups that result in pain, weakness and functional loss.  He also reported that the pain is constant in his legs and lower back down to his toes, but some days are worse than others.  He reported that he has tingling waist down on both sides, and that cold weather makes it worse.  He cannot walk too far.  The Veteran reported that he takes Gabapentin, but that he was unsure of the response to the treatment other than it made him sleepy.  

On physical examination, the Veteran did not have muscle wasting or muscle atrophy.  There were no lesions and no loss of any fine motor control.  The color of the extremity was normal and there was no ulceration of the extremity.  Dorsalis pedis pulse of the extremity was 1+, or diminished pulse bilaterally.  Posterior tibial pulse, patellar reflex and Achilles reflex was 2+ or normal bilaterally.  Pinprick and temperature test were normal bilaterally.  Position sense, vibratory sense and two point discrimination was normal bilaterally.  There was no joint involvement.  

The Veteran reported that he gets aggravated because he cannot walk to do anything.  The Veteran reported that he tried to get a job delivering parts but the insurance would not cover him.  The Veteran reported that he is on disability for neuropathy.  The Veteran stated "no one will have me".  The Veteran reported that he cannot get up off the couch very well.  The Veteran stated "if I sit down real low something will grab and it feels like I am going to fall over".  The Veteran reported that he has to go down stairs backwards.  The Veteran reported that he sits on a walker in the house.  The Veteran stated that he cannot drive stick shift and he had to switch from vinyl to carpet because he fell a couple of times.  The examiner concluded that the Veteran had peripheral neuropathy controlled on medication.  

A January 2011 VA treatment record shows that the Veteran reported that he was getting weaker in the legs.  

An April 2011 VA treatment record shows that the Veteran reported numbness in both legs.  

A May 2011 VA treatment record shows that an EMG showed no peripheral neuropathy but left S1 radiculopathy.  

The Veteran was afforded a VA examination in July 2011.  The examiner diagnosed, in relevant part, diabetic neuropathy in the bilateral lower extremities.  The Veteran reported that in the last four years his condition has increased, with pain, tingling and weakness from the upper thigh area bilaterally all the way down to the toes.  The Veteran described pain as a bad deep aching pain "that drives me nuts".  The Veteran reported that he has this all the time.  The Veteran reported that he currently takes 300mg  of gabapentin for painful nerves.  

The examiner noted that the Veteran had other neurological history unrelated to diabetes in his neck and all four extremities.  The Veteran stated in 2004 he was treated for a sudden onset of severe weakness and some sensory loss in his left arm and both legs.  The Veteran reported that he has no neck pain but was found to have a cervical disc lesion.  The examiner noted that an operation in March 2004 found cervical discogenic myelopathy.   The Veteran reported that the neck surgery did not help his symptoms.  It was noted that the Veteran was seen twice a year for neck pain, left arm pain and weakness in both lower extremities.  The Veteran reported that this slowly became worse until about a year ago when this became much worse.  It was noted, in relevant part, that the initial presentation with the neck condition was primarily weakness in the legs and some numbness in the lower extremities.  It was noted that about two years prior he began to have onset in the legs of a marked numbness and tingling which has been becoming progressively more painful.  It was noted that the Veteran has noticed a loss of hair in the lower legs and that they feel constantly cold.  

On physical examination, the examiner noted that the Veteran had symptoms attributable to diabetic peripheral neuropathy.  The examiner noted that the Veteran had severe constant pain, severe intermittent pain, severe paresthesia and/or dysthesia and numbness in the bilateral lower extremity.  The examiner noted that these were the symptoms from diabetes only and not from the cervical cord myelopathy.  Muscle strength was noted as 4/5, or less than normal strength, in the bilateral lower extremities.  Deep tendon reflexes were noted as 3+, or increased without clonus, in the bilateral lower extremities.  Light touch was decreased in the bilateral ankle and lower leg and absent in the foot and toes.  Position sense was decreased in the right and left lower extremity.  Vibration sense was absent in the bilateral lower extremities.  Cold sensation was decreased in the bilateral lower extremities.  It was noted that the Veteran had muscle atrophy in the bilateral lower extremities from the calves down.  The examiner noted that the Veteran had trophic changes attributable to diabetic peripheral neuropathy in that he has smooth shiny skin over both lower extremities up to the calves bilaterally.  The examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve on the right and moderate incomplete paralysis of the sciatic nerve on the left.  The examiner noted that the Veteran's diabetic peripheral neuropathy impacted his ability to work in that the Veteran cannot get up from sitting to standing position without great difficulty due to weakness in muscles of both lower extremities.  The examiner noted that the Veteran can only walk a very short distance or will fall.  The Veteran reported that his legs will give out from underneath him.  The Veteran reported that this becomes worse as the day progresses.  

The examiner noted that he was asked to provide an opinion as to whether the Veteran had peripheral neuropathy in each of his extremities.  The examiner explained that the Veteran has two neurological problems per his history and review of the medical records.  The examiner explained that one is the 2004 cervical surgery for the disc lesions with cervical cord myelopathy, injury to the spinal cord.  The examiner explained that this resulted in the weakness and numbness in his left arm and both legs.  The examiner explained that that condition became gradually worse over the next several years.  The examiner explained that the second neurological problem is the service-connected peripheral neuropathy in his four extremities due to his long standing diabetes.  The examiner explained that about one year prior, he reported an increase in those symptoms of pain and weakness in the arms and legs.  The examiner noted that on April 6, 2011 the Veteran had an EMG that showed a left leg sciatic nerve lesion.  The examiner explained that the Veteran has no symptoms of sciatica in the left leg and his neurological examination does not demonstrate a sciatic nerve problem in his left leg.  The examiner also noted that the NCV does not demonstrate a peripheral neuropathy.  The examiner explained that this test has its limitations on identifying peripheral neuropathies especially if it is small fiber type such is commonly seen in diabetes.  
The examiner explained that the fact is that several clinical examinations have shown that the Veteran has a peripheral neuropathy.  The examiner explained that the low B12 is a non-contributing factor in his case as it does not present in this manner.  The examiner explained that one fact that demonstrates his neuropathy is becoming worse is that the right arm was never involved with the cervical spine in 2004 and now he has a diabetic neuropathy in that extremity, the right upper extremity with all symptoms and exam findings there being due to diabetic peripheral neuropathy.  The examiner explained that in summary it was his neurological opinion that he has a worsening of both of his conditions.  The examiner explained that the peripheral neuropathy by history from the Veteran and review of the medical records as well as his examination demonstrates a worsening of diabetic peripheral neuropathy in all four extremities.  The examiner concluded that the cervical cord myelopathy worsening was independent of the diabetes.  

On his August 2011 VA Form 9, the Veteran reported that his legs were losing strength every week.  

An August 2011 VA treatment record shows that the Veteran continued with bilateral extremity pain and weakness.  
An October 2011 VA treatment record shows that the Veteran reported from the waist down his legs keep getting colder and colder.  On physical examination the Veteran had decreased muscle strength to 3/5 in the left hip flexor and 4/5 in other areas tested.  

At the March 2013 Board hearing, the Veteran testified that he has problems from the waist down, which increase in severity the closer it gets to the feet.  The tingling is "24/7" and never lets up.  The Veteran testified that he has weakness in the lower extremities, such that he falls once a week due to his legs giving out, but does not go completely down.  He cannot walk very far and uses the cane that was prescribed to him by VA.  The Veteran testified that standing aggravates his symptoms and he has to sit down after 10 to 15 minutes.  The Veteran reported that he can walk maybe 45 to 50 feet and has to sit down.  He can never tell where his legs are and he has to watch his feet.  He cannot sleep due to his symptoms, because when his legs touch, it increases the pain.  The Veteran testified that sometimes he has muscle spasms.  The Veteran reported that his disability this restricts his activity as far as going out in public, playing with his grandkids and keeping up with his yard.  He goes down the stairs backwards.  He uses his wheelchair and walker around the house.  The Veteran reported that both his legs are the same with pins and needles, tingling and pain.  
VA treatment records dated June 2012 to March 2014 show that the Veteran continued to have neuropathy pain.  

The Veteran was afforded a VA examination in June 2014.  The examiner diagnosed diabetic peripheral neuropathy of bilateral lower extremities.  The examiner explained that in order to describe and assess the diabetic peripheral neuropathy, it was necessary to go back to the time when he first developed any symptoms of the lower extremities.  The examiner noted that when asked about the history of any nerve conditions or symptoms of his legs, weakness, numbness, pain, tingling, etc., the Veteran reported that he had absolutely none of these kinds of symptoms until one day in March 2004 when it "came on overnight" with weakness in both legs.  The examiner noted that records at that time, to include an admission note of March 4, 2004, show that he was fine until after work one evening when he went to get out of his truck and he stated his "legs wouldn't work."  The examiner noted that neurological physical examination confirmed 4/5 weakness of the bilateral lower extremities.  The examiner noted that the Veteran was hospitalized and the cause was determined to be cervical discogenic myelopathy for which he underwent urgent surgery on March 5, 2004.  It was noted that he had some improvement but not very much and he has had ongoing symptoms of weakness in the legs ever since then.  The examiner noted that for example, at the follow up on August 2, 2004, he "was discouraged by his lack of progress....numbness had resolved and he notices that his legs are weak....was seen in PM&R Clinic and was told that this is probably as good as he is going to get."  He stated there has not really been any significant change in the weakness since the first few months after the onset in 2004, either improvement or worsening.  The examiner noted that he has in recent years also been diagnosed by his VA neurologists to have lumbar stenosis with neurogenic claudication and radiculopathy.  The examiner noted that the all of this is unrelated to his diabetic peripheral neuropathy condition. 

The examiner noted that the Veteran currently reports that he has pain in the lower back that goes down his legs to the toes bilaterally.  He stated that it "feels like you have to pull a tape measure out of my back every time I get up."  He reported that this started at the same approximate time as the weakness in 2004.  The Veteran reported that when it is really hurting, the best thing he has found is to run hot water in the tub and stay in it for a while; then, he lies down and it will ease off a little.  The Veteran reported that he has hypersensitivity of parts of the legs where brushing against them lightly is uncomfortable.  He denied any numbness, and reported good sensation throughout the lower extremities.  The examiner noted that in recent years the Veteran has also been diagnosed with diabetic neuropathy of the lower extremities, the condition asked to be evaluated for this examination.  The examiner explained that this was thought to be represented by the paresthesia of his feet and some of the discomfort in the feet.  The examiner noted that he is currently being treated with gabapentin for this and his other pain conditions.  

The examiner noted that the Veteran had symptoms related to diabetic peripheral neuropathy.  The examiner noted that he had mild constant pain in the bilateral extremities and moderate paresthesia's and/or dysthesia in the bilateral lower extremities.  The Veteran's muscle strength was 4/5, or less than normal strength.  The Veteran's deep tendon reflexes were 3+, or increased without clonus.  The Veteran's light touch was normal.  The Veteran's position sense was not tested and his vibration sense was normal.  The Veteran's cold sensation was not tested.  The Veteran did not have muscle atrophy.  The Veteran did not have trophic changes.  The examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the femoral nerve.  The examiner concluded that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  

The examiner noted that he had reviewed the conflicting medical evidence and concluded that the Veteran's diabetic peripheral neuropathy of his bilateral lower extremities was of mild severity.  The examiner explained that his symptoms of this condition are sensory and are as described in the Diabetic Peripheral Neuropathy DBQ.  The examiner explained that the medical records and the Veteran's own history confirm that his lower extremity weakness had a sudden onset in 2004 and was related to the cervical spine condition for which he underwent urgent surgery at that time.  The examiner noted that the weakness improved somewhat immediately after surgery but then there was no further improvement or worsening in all the years since then according to the Veteran's report and this is consistent with the medical records.  The examiner explained that this is therefore unrelated to his diabetic peripheral neuropathy which has symptoms with a gradual onset over months to years usually starting in the distal extremities.  The examiner explained that when peripheral neuropathy has symptoms which are purely sensory in nature, the condition is to be categorized as "mild" per DMA guidance for categorizing the disability.  There would be certain cases in which it may be considered "moderate" but this would be of greater severity than that described by the Veteran, as is occasionally seen in diabetics but not this Veteran.  The examiner explained that for example, severe numbness or complete loss of sensation or pain of a greater severity due purely to diabetic peripheral neuropathy may be considered "moderate."  The examiner explained that greater degrees of severity, again per DMA guidance and DBQ instructions, would include symptoms in addition to sensory symptoms from the diabetic peripheral neuropathy alone.  The examiner explained that his sensory symptoms related to the diabetic peripheral neuropathy are not severe, once the unrelated pain symptoms from other conditions are accounted for as described in the history section of the DBQ.  The examiner concluded that for these reasons, and in accordance with DMA guidance, while the Veteran has a severe neurological disability when all his medical conditions are considered combined together; his diabetic peripheral neuropathy of the lower extremities is of mild severity.  

Based on the above, the Board finds that this matter initially turns on the threshold question of whether the Veteran's current symptoms of the bilateral lower extremities are related to his service-connected bilateral diabetic neuropathy or to a non-service connected disability.  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.   

Here, there are two competing competent and credible opinions provided by VA medical staff regarding the degree of disability attributable to his service-connected diabetic peripheral neuropathy.  As such, the Board finds that the evidence of record is at least in relative equipoise and thus, consistent with Mittleider, the Board will consider all the Veteran's symptoms when establishing a rating for his diabetic peripheral neuropathy of the bilateral lower extremities.  

After considering all the lay and medical evidence of record, the Board finds that prior to July 25, 2011, a rating in excess of 10 percent is not warranted for either the right or left lower extremity.  Prior to July 25, 2011, the Veteran's disability was manifest by pain, tingling, numbness, prickling, weakness and functional loss.  The Veteran also reported problems with walking, stairs, sleeping and cold weather.  However, on physical examination there was no muscle atrophy or muscle wasting.  There were no lesions or loss of fine motor skills.  The Veteran's lower extremities were normal color and there were no ulcerations.  There was diminished dorsalis pulse but posterior tibial pulse, patellar reflex and Achilles reflex were normal bilaterally.  Pinprick and temperature test were normal bilaterally.  Position sense, vibratory sense, and two point discrimination was normal bilaterally, and there was no joint involvement.  Additionally, VA treatment records noted that the Veteran had "minimal neuropathy".  In short, the Veteran's symptoms are wholly sensory in nature prior to July 25, 2011.  Therefore, the Board finds that the Veteran's symptoms did not more closely approximate the criteria contemplated for moderate incomplete paralysis prior to July 25, 2011.  

The Board does find that since July 25, 2011, a 60 percent rating is warranted for the Veteran's diabetic peripheral neuropathy of both the right and left lower extremities.  In this regard, since June 2011, the Veteran's disability has been manifest by tingling, weakness, and legs feeling constantly cold, severe constant pain, severe paresthesia, numbness, decreased muscle strength, and abnormal muscle strength.  The Veteran's light touch was also noted as decreased or absent and his position sense was decreased.  His vibration sense was noted as absent and his cold sensation was decreased.  The Veteran was noted as having muscle atrophy and trophic changes.  The Veteran also reported falling, his legs giving out and hypersensitivity.  The Board acknowledges the Veteran's muscle atrophy was not noted as marked.  However, after resolving all reasonable doubt in favor of the Veteran, the Board finds that his symptoms most closely approximate the criteria contemplated for severe incomplete paralysis.  

In so finding, the Board finds that since July 25, 2011, an 80 percent rating is not warranted.  The most competent and credible evidence of record does not show that the Veteran has complete paralysis, where the foot dangles and drops, there is no active movement of the muscles below the knee possible, or that flexion of the knee is weakened or (very rarely) lost.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Other Considerations

The Board notes that at the March 2013 Board hearing the Veteran's representative raised the issue of consideration of an extraschedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities with the established criteria found in the rating schedule.  As discussed previously the Board has considered all of the symptoms of the bilateral lower extremities in assigning the appropriate rating.  As also discussed previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating. The Veteran also has not described any exceptional or unusual features of his diabetic peripheral neuropathy of the bilateral lower extremities, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent prior to July 25, 2011 for diabetic peripheral neuropathy of the left lower extremity is denied.  

Entitlement to a rating in excess of 10 percent prior to July 25, 2011 for diabetic peripheral neuropathy of the right lower extremity is denied.  

A 60 percent rating for diabetic peripheral neuropathy of the left lower extremity is granted, since July 25, 2011, subject to regulations applicable to the payment of monetary benefits.

A 60 percent rating for diabetic peripheral neuropathy of the right lower extremity is granted, since July 25, 2011, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


